Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,817,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Serbin (Reg. No. 43,912) on 05/18/2022.

The application has been amended as follows: Please enter the amendments filed 02/24/2022 and include the following supplemental amendments:

(Currently Amended.)	A memory device storing instructions that when executed by a hardware processor facilitate performance of operations, the operations comprising:
receiving a due diligence file comprising a cryptographic audit key, an interval of time, and a metadata for an original version of an electronic document, the cryptographic audit key corresponding to a first portion of the original version of the electronic document;
retrieving the cryptographic audit key from the due diligence file;
retrieving the interval of time from the due diligence file; 
obtaining a current version of the electronic document for a due diligence;
invoking a timer associated with the due diligence of the electronic [file] document, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the due diligence file;
generating a verification hash value by hashing a portion of the current version of the electronic document using a cryptographic hashing algorithm, the portion of the current version of the electronic document corresponding to the first portion of the original version of the electronic document;
as the timer increments to the final time determined by the interval of time retrieved from the due diligence file, conducting the due diligence associated with the current version of the electronic document by comparing the verification hash value to the audit key;
determining whether the interval of time retrieved from the due diligence file expired prior to a completion of comparing the verification hash value to the audit key; and
if the interval of time retrieved from the due diligence file is determined to have expired prior to the completion of comparing the verification hash value to the audit key, declining further access to the due diligence file.

(Original.)	The memory device of claim 1, wherein the operations further comprise receiving a  blockchain comprising the due diligence file.

(Original.)	The memory device of claim 1, wherein the operations further comprise receiving a  blockchain comprising a share of the due diligence file.

(Cancelled.) 	

(Cancelled.) 	

(Currently Amended.) The memory device of claim 1, wherein the operations further comprise completing the due diligence associated with the current version of the electronic document prior to [the] expiration of the interval   of time retrieved from the due diligence file.

(Previously Presented.) 	The memory device of claim 1, wherein the operations further comprise generating an alert upon the verification hash value failing to match the cryptographic audit key.

(Previously Presented.)	The memory device of claim 1, wherein the first portion of the original version of the electronic document comprises an entirety of the original version of the electronic document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a memory device storing instructions that when executed by a hardware processor facilitate performance of operations, the operations comprising: receiving a due diligence file comprising a cryptographic audit key, an interval of time, and a metadata for an original version of an electronic document, the cryptographic audit key corresponding to a first portion of the original version of the electronic document; retrieving the cryptographic audit key from the due diligence file; retrieving the interval of time from the due diligence file; obtaining a current version of the electronic document for a due diligence; invoking a timer associated with the due diligence of the electronic document, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the due diligence file; generating a verification hash value by hashing a portion of the current version of the electronic document using a cryptographic hashing algorithm, the portion of the current version of the electronic document corresponding to the first portion of the original version of the electronic document; as the timer increments to the final time determined by the interval of time retrieved from the due diligence file, conducting the due diligence associated with the current version of the electronic document by comparing the verification hash value to the audit key; determining whether the interval of time retrieved from the due diligence file expired prior to a completion of comparing the verification hash value to the audit key; and if the interval of time retrieved from the due diligence file is determined to have expired prior to the completion of comparing the verification hash value to the audit key, declining further access to the due diligence file.
The closest prior art of Houser et al. (USP 5606609) discloses: receiving a due diligence file associated with a due diligence of an electronic document (Fig. 8, Col 7 line 62-Col 8 line 19); retrieving a cryptographic audit key from the due diligence file (Col 4 line 11-34, Col 7 line 30-65, Col 15 line 54-Col 16 line 23); retrieving the electronic document for the due diligence (Col 7 line 15-65, Col 15 line 54-Col 16 line 23); and ...conducting the due diligence associated with the electronic document (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23).
O'Brien et al. (US 2014/0297447) discloses: invoking a timer associated with the due diligence of the electronic file, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the due diligence file (0012, 0024-0025, 0034, 0043-0046); as the timer increments to the final time determined by the interval of time retrieved from the due diligence file, conducting the due diligence associated with the electronic document (0012, 0024-0025, 0034, 0043-0046); and determining an expiration of the interval of time retrieved from the due diligence file (0012, 0024-0025, 0034, 0043-0046).
Lay (US 2013/0275765) discloses: retrieving an interval of time from the due diligence file (Abstract, 0008, 0040-0044); and in response to the determining of the expiration of the interval of time, declining to complete the due diligence associated with the electronic document (0008, 0032, 0040-0044).
However, the prior art does not disclose, neither singly nor in combination, for claims 1-3 and 6-8: invoking a timer associated with the due diligence of the electronic document, the timer incrementing from an initial time to a final time determined by the interval of time retrieved from the due diligence file; as the timer increments to the final time determined by the interval of time retrieved from the due diligence file, conducting the due diligence associated with the current version of the electronic document by comparing the verification hash value to the audit key; determining whether the interval of time retrieved from the due diligence file expired prior to a completion of comparing the verification hash value to the audit key; and if the interval of time retrieved from the due diligence file is determined to have expired prior to the completion of comparing the verification hash value to the audit key, declining further access to the due diligence file.
The Examiner additionally notes that the amendments overcome the prior rejections under 35 USC 101 and 35 USC 112(a). The above claims are also subject to the Terminal Disclaimer filed 02/24/2022, thus overcoming the prior Double Patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685